           Case 1:20-cv-02862-AKH Document 67 Filed 01/04/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- x
 SHOLEM WEISNER and SHMUEL NEMANOV, :
                                                                 :
                       Plaintiff and Involuntary Plaintiff, :        ORDER REALIGNING
                                                                 :   PARTIES
              -against-
                                                                 :
                                                                 :   20 Civ. 2862 (AKH)
                                                                 :
 GOOGLE LLC.                                                     :
                                                                 :
                        Defendant.
 --------------------------------------------------------------- x

ALVIN K. HELLERSTEIN, U.S.D.J.:

                 Nemanov should be realigned as an involuntary party plaintiff. R. 19(a). Since

he claims the right to sue as a co-owner of the patent, he must be a party. He is necessary for a

full adjudication, at least until a competent court with jurisdiction rules that he has given up his

right to sue and is bound by any adjudication in relation to the party having the right to sue.

Although he was sued and served as a party defendant, he should be made a plaintiff. However,

since the party who filed the suit has clear right to sue, and since he and Nemanov are divided in

viewpoint, Nemanov should be characterized as an involuntary plaintiff. See R. 19(a), which

provides that a person must be joined as a party if “in that person's absence, the court cannot

accord complete relief among existing parties;” or “that person claims an interest relating to the

subject of the action and is so situated that disposing of the action in the person's absence may:

(i) as a practical matter impair or impede the person's ability to protect the interest; or (ii) leave

an existing party subject to a substantial risk of incurring double, multiple, or otherwise

inconsistent obligations because of the interest.”
         Case 1:20-cv-02862-AKH Document 67 Filed 01/04/21 Page 2 of 2




               The caption hereafter shall be as follows: Sholem Weisner, plaintiff, and Shmuel

Nemanov, involuntary plaintiff v. Google LLC, Defendant. The clerk shall terminate ECF Nos.

28, 36. Google’s motion to dismiss is not affected by this order.

               SO ORDERED.

Dated:         January 4, 2021                __________/s/ Alvin K. Hellerstein___________
               New York, New York                   ALVIN K. HELLERSTEIN
                                                    United States District Judge
